Case 1:18-cv-07831-PAC Document 42-10 Filed 02/15/19 Page 1 of 2




              EXHIBIT 8
     Case 1:18-cv-07831-PAC Document 42-10 Filed 02/15/19 Page 2 of 2



From:                David Sanford
To:                  Roberta Kaplan
Cc:                  Meredith Fjretog; Kristen Campbell
Subject:             Politis v. Columbia University
Date:                Friday, January 25, 2019 10:45:27 AM


Robbie:


I am in receipt of your January 24, 2019 letter regarding Columbia's eviction of Ms. Politis. After
review of the evidence, we remain convinced that the allegations in the Complaint are accurate.


To the extent you disagree, the proper way to proceed is through discovery, not grand-standing
threats of sanctions motions. Discovery will demonstrate the truth.


Best wishes. David

David Sanford, Chairman (hio)
1350 Avenue of the Americas, 31st Floor, New York, NY 10019
DIRECT:646-402-5656 ! MAIN: 646-402-5650
ASSISTANT: Claire Shennan 1 646-402-5649

                           New York
                           Washington, DC
                           San Francisco
                           San Diego
                           Nashville
                           Baltimore

DISCLAIMER: This e-mail message is intended only for the personal use of the recipient(s) named above. This message
may be an attorney-client communication and as such privileged and confidential and/or ii may include attorney work
product. If you are not an intended recipient, you may not review, copy or distribute this message. If you have received this
communication in error, please notify us immediately by e-mail and delete the original message.
